Citation Nr: 9918810	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  98-12 164A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for chronic hepatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran had active service from July 1970 to March 1973.

Following a hearing before a member of the Board of Veterans' 
Appeals (Board) in February 1999, the veteran submitted 
additional evidence consisting of a medical opinion from a VA 
physician regarding the etiology of his current hepatitis.  
The veteran's service representative also submitted a 
statement waiving Regional Office (RO) consideration of this 
additional evidence.  Accordingly, the evidence has been 
considered by the Board in this decision.



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Chronic hepatitis C may not be disassociated from 
infectious hepatitis first observed during service.



CONCLUSION OF LAW

Chronic hepatitis was incurred in service.  38 U.S.C.A. §§ 
1110, 1111, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Upon enlistment examination dated in June 1970, the veteran 
was clinically evaluated as normal with the exception of an 
amputated distal phalanx left fifth finger.  Clinical records 
dated in October 1971 reflect the veteran was diagnosed with 
hepatitis on August 20, 1971.  The records reflect a 
discharge date of October 26, 1971.  Upon discharge, it was 
noted the veteran's liver had returned to normal size and 
remained nontender.  Liver function studies at the time of 
discharge were noted as within normal limits.  It was further 
noted that the veteran had no peripheral stigmata of liver 
disease and his hepatitis was entirely asymptomatic at the 
time of discharge.  A diagnosis of hepatitis, probably 
infectious, resolved (Australian antigen negative times 2) 
was noted.  Upon separation examination dated in March 1973, 
the veteran's systems were clinically evaluated as normal 
with the exception of a tattoo.  

Relevant Department of Veterans Affairs (VA) treatment 
records dated from June 1992 to May 1997 reflect an 
impression of an indistinct endplate contour and mild 
enhancement along the disc-endplate interfaces at L4-5 which 
could be post-inflammatory or post-infectious in etiology.  
Liver and spleen imaging dated in May 1997 revealed 
prominence of the left lobe of the liver seen in conjunction 
with hepatosplenomegaly, and a shift of the spleen and bone 
marrow, noted as consistent with mild to moderate 
hepatocellular disease.  

Upon VA general examination dated in January 1998, the 
examiner noted the veteran was diagnosed with non-A, non-B 
hepatitis in 1971.  A relevant diagnosis of chronic hepatitis 
B and C with evidence of reticuloendothelial shift consistent 
with mild to moderate hepatocellular disease was noted.  It 
was also noted that a liver biopsy dated in December 1997 
showed mild patchy portal chronic inflammation of the liver.  
A VA abdominal ultrasound dated in January 1998 reflects an 
impression of a normal ultrasound with no evidence of lesions 
within the liver.  

At his hearing before a member of the Board in February 1999, 
the veteran testified that he developed hepatitis while in 
Okinawa and he was in the hospital for three to four weeks.  
(Transcript, page 12).  The veteran also testified he was 
currently receiving treatment for his hepatitis at the VA 
Medical Center, Long Beach, California.  The veteran stated 
his doctor told him that his current hepatitis was more than 
likely related to the hepatitis he suffered during service.  
(Transcript, page 4).  

In a letter dated in March 1999, Dr. M. of the VA Medical 
Center, Long Beach, California, stated the veteran currently 
suffered from chronic hepatitis C, and that it was his 
understanding that the veteran was diagnosed with a hepatic 
viral infection called non-A, non-B hepatitis while on active 
duty two decades earlier.  The physician further stated that 
since that time, medical science had been able to isolate and 
identify non-A, non-B hepatitis as a very important and 
serious form of hepatitis now known as hepatitis C.  The 
physician stated that patients like the veteran who contract 
hepatitis C typically develop a chronic liver disease as a 
result of the presence of the virus.  The physician opined 
that it appeared likely the veteran contracted hepatitis C 
while in the service in the 1970's.

Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1110 (West 
1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1998).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d)(1998).  

VA regulations also provide that for a showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When established as chronic 
during service there is no requirement of an evidentiary 
showing of continuity of symptomatology after service.  38 
C.F.R. § 3.303(b). Then, subsequent manifestations of the 
same chronic disease at any later date, however remote, are 
service-connected, unless clearly attributable to 
intercurrent cause.  38 C.F.R. § 3.303(b); Brannon v. 
Derwinski, 1 Vet. App. 314, 315 (1991).
Where the condition noted during service is not, in fact, 
shown to be chronic or the fact of chronicity in service is 
not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  
38 C.F.R. § 3.303(b). 

When all evidence is assembled, the Secretary is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The veteran contends he developed hepatitis C while on active 
duty, that he currently suffers from hepatitis C, and that 
service connection is warranted.

Following a thorough review of the record, the Board is of 
the opinion that the evidence for and against the veteran's 
claim for service connection for hepatitis is in relative 
equipoise.  The veteran's claim is supported by service 
medical records dated in October 1971 reflecting a diagnosis 
of hepatitis, probably infectious, resolved (Australian 
antigen negative times 2).  Additionally, upon VA examination 
dated in January 1998, the examiner noted the veteran had 
been diagnosed with non-A, non-B hepatitis in 1971.  A 
relevant diagnosis of chronic hepatitis B and C with evidence 
of reticuloendothelial shift consistent with mild to moderate 
hepatocellular disease was also noted.  

The veteran's claim is further supported by March 1999 letter 
in which Dr. M. opined that the veteran suffered from chronic 
hepatitis C and it appeared likely the veteran contracted 
hepatitis C while in the service in the 1970's.  The 
physician stated it was his understanding the veteran was 
diagnosed with a hepatic viral infection called non-A, non-B 
hepatitis while on active duty two decades earlier.  The 
physician also stated that since the time the veteran was in 
the service, medical science had been able to isolate and 
identify non-A and non-B hepatitis as a very important and 
serious form of hepatitis now known as hepatitis C.  

The Board is cognizant of the lack of evidence of treatment 
related to hepatitis  from 1971 until 1996.  However, in 
light of the March 1999 letter from Dr. M. and with all 
reasonable doubt resolved in favor of the veteran, the Board 
concludes there is an approximate balance of positive and 
negative evidence regarding the merits of the issue.



ORDER

Service connection for chronic hepatitis is granted.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

